Citation Nr: 0007110	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for impotence on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
23, 1946, and from June 30, 1946, to September 1952.  This 
matter came to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota.  

The Board notes that the RO has framed the issue for 
appellate consideration as whether new and material evidence 
has been received to reopen a claim for service connection 
for impotence on a secondary basis.  The RO has framed the 
issue in this manner because it has construed a February 1966 
Board decision as a final prior denial with respect to the 
veteran's claim for service connection for impotence on a 
secondary basis.  

The record reflects that the veteran has been granted service 
connection for neuropathy of the left pudendal nerve 
resulting from surgery for his service-connected left hip 
disability.  In its February 1966 decision, the Board denied 
special monthly compensation for loss of use of a creative 
organ based on its determination that the presence of 
impotence had not been demonstrated.  In this decision, the 
Board did not deny service connection for any disability.  
Therefore, in the Board's opinion, the veteran's claim for 
service connection for impotence should be addressed on a de 
novo basis.  

In any event, the record reflects that medical evidence 
indicating that the veteran is impotent and that the 
impotency is at least partially due to service-connected 
disability has been added to the record since the February 
1966 Board decision.  Therefore, reopening of the claim would 
be in order even if the February 1966 Board decision were 
construed as a final denial of the claim for service 
connection for impotence. 

Finally, in view of the Board's decision in this appeal, the 
issue of entitlement to special monthly compensation for loss 
of use of a creative organ is referred to the RO for 
appropriate action.
FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service-connected neuropathy of the left pudendal nerve 
materially contributed to the veteran's impotency.


CONCLUSION OF LAW

The veteran's impotence is proximately due to or the result 
of service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found the veteran's claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran's service-connected disabilities include 
neuropathy of the left pudendal nerve resulting from surgery 
for service-connected disability.

A VA hospital report dated from October to November 1963 
notes that after March 1963 surgery to remove a fragment 
adjacent to the left ischium, the veteran had had pain in the 
left lumbar area, left buttock and left hip with rare 
radiating pain into the inner aspect of his left thigh.  In 
addition, for the past several months, he had noted severe 
left scrotal pain two to three times a day.  It was noted 
that the veteran had not had this pain pre-operatively.  The 
veteran also reported that the left side of his scrotum felt 
numb.  His penis felt all right and these pains were not 
aggravated particularly by coughing, straining, etc.  It was 
further noted that, though diminished in frequency recently, 
sexual function appeared all right to the veteran.  
Examination showed a normal penis and testes.  

Examination of the rectum and prostate revealed a four by 
four centimeter smooth immobile mass in the left ischial 
rectal fossa region impinging on the rectum.  Neurological 
examination was completely within normal limits except for an 
area of hypesthesia and hypalgesia on the left side 
conforming to the cutaneous distribution of the left pudendal 
nerve.  The admitting impression was a mass in the left 
ischial rectal fossa region involving the perineal, scrotal 
and dorsal penis branches of the pudendal nerve.  During the 
hospitalization, the veteran underwent surgery and a benign 
cystic structure was removed.  It was noted that post-
operatively he did well.  The final diagnosis was benign 
presacral cyst, involving left pudendal nerve.

VA outpatient treatment records contain an entry dated in 
December 1963 which shows that the veteran complained of 
occasional mild episodes of left testicular pain but not as 
much as before.  Another entry dated in March 1964 notes that 
the veteran had no testicular pain.

A VA examination report dated in June 1964 notes that several 
years previously, the veteran began to notice neurological 
and sensory pain sensations that radiated into the left 
peroneal area and extended up as far as the scrotum.  It was 
further noted that this was progressive.  In addition, it was 
noted that following excision of the presacral cyst, he had 
marked improvement of the sensory disturbances into the 
peroneal area, although he currently still had some residual 
numbness into the scrotum.  The examiner, however, did not 
examine or note objective findings of numbness of the scrotum 
or residuals involving impotence.

A VA hospital report dated in February 1965 shows that the 
veteran was treated for chronic low back strain and 
impotence.  It was noted that the impotence was of 
approximately two years' duration and was associated with 
pain in the left pudendal area.  The physician noted that the 
veteran had had surgery for removal of a presacral cyst which 
involved the left pudendal nerve.  It was further noted that 
the nerve was sectioned in order to remove the cyst and the 
veteran's impotence was probably increased following section 
of that nerve.  The pertinent diagnosis was impotence, 
secondary to transection of left pudendal nerve.

A report of contact dated in April 1965 with the same 
physician that signed the February 1965 VA hospital report 
shows that the doctor was of the opinion that the veteran 
probably could impregnate his wife, he could have an erection 
but was not capable of maintaining it during intercourse, and 
the impotence was of such a degree as to cause a strained 
marital relationship.

A VA neurological consultation report dated in April 1966 
shows that the veteran was found to have sensory changes in 
the distribution of the left pudendal nerve due to sectioning 
of the nerve and that the sensory changes were contributing 
to his impotence.

At a VA examination in July 1970, the veteran reported that 
he had numbness in the left testicle.  The examiner did not 
note any examination findings in regard to the veteran's 
complaint of numbness in the left testicle.  The diagnoses 
included removal of presacral tumor with severance of the 
left pudendal nerve.

A VA examination in July 1973 revealed that because of the 
history of resection of the left pudendal nerve, testing 
about the penis and the perineum was carried out and showed 
that the cremasterics were equal bilaterally whereas 
previously the left cremasteric was decreased.  Pinprick 
testing of the phallic area revealed that the sensation on 
the left side was slightly decreased compared to the right.  
The diagnoses included neuropathy, left pudendal nerve, 
secondary to operative resection; partly recovered from.

A letter dated in January 1995 from a VA staff physician of 
the urology section notes that the veteran was evaluated in 
December 1994 for evaluation of erectile dysfunction, which 
the veteran stated he had had for at least 20 years.  It was 
further noted that after the presacral cyst was removed in 
October 1963, the veteran felt that there was some loss of 
sensation in his genitalia area although the erectile 
function was intact at that time.  Since the operation, the 
veteran had experienced a gradual decline in his ability to 
achieve erection and also a gradual decrease of sensation in 
his genitalia area.  The physician also noted that for the 
past 20 years, the veteran had not been able to achieve any 
meaningful erection.  The physician provided his opinion that 
the severance of a major pudendal nerve branch may have 
contributed to the veteran's loss of erectile function and, 
although the cause of the veteran's impotence was 
multifactorial, his previous surgery was at least partially 
responsible for his disability.

A VA genitourinary consultation report dated in March 1995 
notes that the veteran's impotence may be multifactorial and 
that it is difficult to determine with certainty if the 
veteran's operations in the past may have caused his 
impotence.

The veteran testified at a personal hearing in August 1995 
before a hearing officer at the RO.  He stated that he had no 
problems having erections prior to the surgery in 1963.  He 
indicated that his ability to have erections was diminished 
after the first surgery in 1963 and it became a total problem 
after the subsequent surgery to remove a tumor which involved 
the nerves.  The veteran testified that he could not 
ejaculate to any great satisfaction and that he has lost 
total erectile power.

At a VA examination in May 1997, the veteran reported 
beginning difficulty in obtaining an erection soon after the 
injury to his back and left hip in 1945.  This problem 
increased by 1963 and he developed complete impotence by 
1968.  Examination of the groins and genitals showed no 
abnormality.  The diagnoses included impotence.

After a review of all the evidence of record, the Board finds 
that the preponderance of the evidence supports the claim for 
service connection for impotence on a secondary basis.  In 
this regard, the Board notes that the medical evidence 
establishes the presence of impotency and that the service-
connected neuropathy of the left pudendal nerve, at a 
minimum, contributed to the impotency.  There is no medical 
evidence indicating that the service-connected neuropathy did 
not contribute to the veteran's impotency.  Therefore, 
service connection is warranted for this disability.


ORDER

Service connection for impotence on a secondary basis is 
granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

